NOTE PURCHASE AGREEMENT

NOTE PURCHASE AGREEMENT (the “Agreement”), dated as of May 15, 2007, by and
among Verticalnet, Inc., a Pennsylvania corporation, with headquarters located
at 400 Chester Field Parkway, Malvern, Pennsylvania 19355 (the "Company”), and
the investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”). All capitalized terms used herein and
not defined herein have the respective meanings provided therefor in the Notes
(as defined below).

WHEREAS:

A. The Company has authorized the sale and issuance of a new series of junior
unsecured subordinated notes, in the form attached hereto as Exhibit A (as
amended or modified from time to time, collectively, the “Notes”).

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that aggregate principal amount of
Notes set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate principal amount for all Buyers shall be $600,000).

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF NOTES.

(a) Purchase of Notes. On the Closing Date, the Company shall issue and sell to
each Buyer, and each Buyer agrees to purchase from the Company, on the Closing
Date (as defined below), the principal amount of Notes set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers.

(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on a date mutually agreed to by the Company and
Buyers, such Closing Date to be as soon as practicable following satisfaction
(or waiver) of the conditions to the Closing set forth in Sections 5 and 6 below
at the offices of Morgan, Lewis & Bockius LLP, 1701 Market Street, Philadelphia,
PA 19103.

(c) Purchase Price. The aggregate purchase price for the Notes to be purchased
by each Buyer at the Closing (the “Purchase Price”) shall be the amount set
forth opposite such Buyer’s name in column (4) of the Schedule of Buyers.

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Notes to be issued and sold to such Buyer at the
Closing, by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions, and (ii) the Company shall deliver to each
Buyer the Notes (in the principal amounts as such Buyer shall request) which
such Buyer is then purchasing, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants with respect to only itself that:

(a) No Public Sale or Distribution. Such Buyer is acquiring the Notes for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act of 1933, as amended (the “1933 Act”);
provided, however, that by making the representations herein, such Buyer does
not agree to hold any of the Notes for any minimum or other specific term and
reserves the right to dispose of the Notes at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act.

(c) Reliance on Exemptions. Such Buyer understands that the Notes are being
offered and sold to it in reliance on exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Notes.

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Notes that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Notes involves a high degree of
risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Notes.

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Notes or the fairness or
suitability of the investment in the Notes nor have such authorities passed upon
or endorsed the merits of the offering of the Notes.

(f) Transfer or Resale. Such Buyer understands that: (i) the Notes have not been
and are not being registered under the 1933 Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Buyer shall have delivered to
the Company an opinion, in generally acceptable form, of counsel selected by the
Buyer and reasonably satisfactory to the Company, to the effect that such Notes
to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration, or (C) such Buyer provides the
Company with reasonable assurance that such Notes can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the Notes
may require compliance with some other exemption under the 1933 Act or the rules
and regulations of the United States Securities and Exchange Commission (the
“SEC”) thereunder; and (iii) the Company is under no obligation to register the
Notes under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.

(g) Legends. Such Buyer understands that the instruments representing the Notes
shall bear any legend that is required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

NEITHER THE ISSUANCE NOR THE SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION IN A GENERALLY ACCEPTABLE FORM OF COUNSEL, WHICH COUNSEL SHALL BE
SELECTED BY THE HOLDER AND BE REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS
NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE.

(h) Authorization; Validity; Enforcement. Such Buyer has the requisite power and
authority to enter into and perform its obligations under this Agreement, the
Notes, and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by the Transaction Documents (as
defined below). This Agreement has been, and when the other Transaction
Documents to which such Buyer is a party are executed and delivered in
accordance with the terms and conditions contemplated hereby and thereby, such
documents shall have been, duly and validly authorized, executed and delivered
on behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, liquidation and other similar laws relating
to, or affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(i) Residency. Such Buyer is a resident of the jurisdiction specified below its
address on the Schedule of Buyers.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that:

(a) Organization and Qualification. The Company is duly organized and validly
existing in good standing under the laws of the jurisdiction in which it was
formed, and has the requisite power and authority to own its properties and to
carry on its business as now being conducted.

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the Notes (together, the “Transaction Documents”). The execution and delivery of
the Transaction Documents to which the Company is a party and the consummation
by the Company of the transactions contemplated hereby and thereby have been
duly authorized by the Company’s Board of Directors and no further filing,
consent or authorization is required by the Company, its Board of Directors or
its stockholders. This Agreement and the other Transaction Documents to which
the Company is a party have been duly executed and delivered by the Company, and
constitute or, in the case of the Notes, will constitute, the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(c) Offer of Notes. The offer by the Company of the Notes is exempt from
registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which the Company is a party and the consummation by the Company of
the transactions contemplated hereby and thereby will not (i) result in a
violation of any articles of incorporation, certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its “Subsidiaries” (which for purposes of this Agreement means any entity of
which the Company, directly or indirectly, owns or controls a majority of the
shares of capital stock or holds or controls a majority of all equity or similar
interests then outstanding), any capital stock of the Company or any of its
Subsidiaries, or the bylaws of the Company or any of its Subsidiaries or
(ii) except for the consent of the holder of the Senior Subordinated
Indebtedness (as defined in the Notes), conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.

(e) Consents. Except for the consent of the holder of the Senior Subordinated
Indebtedness, the Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents to which it is a party, in each case
in accordance with the terms hereof or thereof, other than any filing required
to be made by the Company following the Closing with the SEC and related state
securities law filings.

(f) No General Solicitation; Placement Agent’s Fees. None of the Company, any of
its affiliates, or any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D of the 1933 Act) in connection with the offer or sale of the Notes.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim. The Company has not engaged any placement agent or other agent in
connection with the sale of the Notes.

(g) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Notes under the 1933 Act or cause this offering of the Notes to be integrated
with prior offerings by the Company for purposes of the 1933 Act.

(h) Ranking of Notes. Except for the Senior Indebtedness (as defined in the
Notes), and the Senior Subordinated Indebtedness, as of the date hereof no
Indebtedness of the Company or any of its Subsidiaries, at the Closing, is
senior to the Notes in right of payment, whether with respect of payment or
redemptions, interest, damages or upon liquidation or dissolution or otherwise,
excluding (i) the obligations of the Company or its Subsidiaries under any lease
of real or personal property by such Person as lessee which is required under
GAAP to be capitalized on such Person’s balance sheet and (ii) Indebtedness
permitted by clause (v) of the definition of “Permitted Lien” set forth in the
Notes.

4. COVENANTS; REGISTER; TRANSFER OF NOTES.

(a) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., on the fourth Business Day following the Closing Date, the Company shall
file a Current Report on Form 8-K, in each case, describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the Securities Exchange Act of 1934, as amended (the "8-K Filing”). The Company
shall be entitled, without the prior approval of any Buyer, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) the Buyers shall be consulted by the Company in connection with
and given an opportunity to review and comment on any such press release or
other public disclosure prior to its release).

(b) Conversion Rights. Immediately prior to or simultaneously with a Subsequent
Financing (as defined below), the principal amount and unpaid interest on the
Notes as of the date thereof shall automatically convert, without any further
action on the part of the Buyer (or a subsequent holder in the event of transfer
of any Note) or the Company, in accordance with the terms and conditions of the
Notes, into Subsequent Shares (as defined below). “Subsequent Shares” means any
shares of the Company’s Common Stock, par value $0.01 per share (“Common
Stock”), shares of its Preferred Stock, par value $0.01 per share (“Preferred
Stock”), or any other securities convertible into or exercisable or exchangeable
for Common Stock or Preferred Stock. “Subsequent Financing” means the closing of
financing transaction pursuant to which the Company sells Subsequent Shares and
receives aggregate gross proceeds that equal to not less than $1,000,000
(including the conversion of the principal amount and interest due under the
Notes) prior to the earlier of: (i) the Maturity Date (as defined in the Notes)
or (ii) the repayment by the Company of the principal amount and all accrued and
unpaid interest on the Notes.

(c) Register. The Company shall maintain at its principal executive offices (or
such other office or agency as it may designate by notice to each holder of
Notes), a register for the Notes, in which the Company shall record the name and
address of the Person in whose name the Notes have been issued (including the
name and address of each transferee) and the principal amount of Notes held by
such Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Holder or its legal representatives.

(d) Transfer of Notes. If a Buyer effects a sale, assignment or transfer of the
Notes in accordance with Section 2(f) hereof, the Company shall permit the
transfer and shall promptly issue one or more Notes to the applicable Buyer in
such name and in such denominations as specified by such Buyer to effect such
sale, transfer or assignment. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4(d) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 4(d), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Notes to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s benefit and may be waived by the Company at any time in their
discretion by providing each Buyer with prior written notice thereof:

(a) Such Buyer shall have executed this Agreement and delivered the same to the
Company.

(b) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Notes being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

(c) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

(d) The Company shall have received the consent of the holder of the Senior
Subordinated Indebtedness.

6. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

(a) The Company shall have executed and delivered to such Buyer (i) each of the
Transaction Documents and (ii) the Notes (in such principal amounts as such
Buyer shall request) being purchased by such Buyer at the Closing pursuant to
this Agreement.

(b) The Company shall have delivered to such Buyer evidence of the Company’s
subsistence under the laws of the Commonwealth of Pennsylvania.

(c) The representations and warranties of the Company shall be true and correct
in all material respect as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.

7. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The Company and the Buyers
irrevocably consent to the exclusive jurisdiction of the United States federal
courts and the state courts located in the County of Philadelphia, Commonwealth
of Pennsylvania, in any suit or proceeding based on or arising under this
Agreement or the Notes and irrevocably agree that all claims in respect of such
suit or proceeding may be determined in such courts. The Company and the Buyers
irrevocably waive the defense of an inconvenient forum to the maintenance of
such suit or proceeding in such forum. The Company and the Buyers further agree
that service of process upon such party mailed by first class mail shall be
deemed in every respect effective service of process upon such party in any such
suit or proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or a signature
delivered as a “pdf” attachment to an electronic message shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile or “pdf”
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
holders of at least 66-2/3% of the aggregate principal amount of Notes to be
issued hereunder, and any amendment to this Agreement made in conformity with
the provisions of this Section 7(e) shall be binding on all Buyers and holders
of Notes, as applicable. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the applicable Notes then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all holders of Notes.
The Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

         
If to the Company:
       
Verticalnet, Inc.
        400 Chester Field Parkway

Malvern, PA 19355 Telephone:
    (610) 640-8030  
Facsimile:
    (610) 240-9470  
Attention:
  Legal


Copy to:

          Morgan, Lewis & Bockius LLP

1701 Market Street Philadelphia, PA 19103 Telephone:
    (215) 963-5134  
Facsimile:
    (215) 963-5001  
Attention:
  James W. McKenzie, Jr.


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Buyers, including by way of a Fundamental Transaction (as defined
in the Notes) (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes). A Buyer
may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except to the extent set forth in Section 7(k) below.

(i) Survival. The representations and warranties of the Company and the Buyers
contained in Sections 2 and 3 and the agreements and covenants set forth in
Sections 4 and 7 shall survive the Closing.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(l) Remedies. Each Buyer and each holder of the Notes shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(m) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

[Signature Page Follows]

1

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Note Purchase Agreement to be duly executed as of the
date first written above.

 
 
COMPANY:
 
VERTICALNET, INC.
By: /s/ Christopher G. Kuhn
 
Name: Christopher G. Kuhn
Title: Vice President and General Counsel
 

2

[Buyer’s Counterpart Signature Page to Note Purchase Agreement]

 
 
BUYER:
 
     
Name:
Address:
     
     
Fax:      
Attn:      

3